department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi uilc internal_revenue_service national_office field_service_advice memorandum for associate chief_counsel passthroughs special industries cc psi from subject this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend partnership donors sons charity charity date date x issues whether a formula_clause that allocates additional value to a charitable donee in the event the value of the transferred property is redetermined for federal transfer_tax purposes will be respected for federal transfer_tax purposes whether the amount of a transfer may be reduced by the actuarial value of the estate_taxes attributable to the potential sec_2035 inclusion in the donors’ gross estates conclusion sec_1 the formula_clause should not be given effect for federal tax purposes the amount_of_the_gift may not be reduced by the actuarial value of the potential estate_taxes because the fact of inclusion and the amount of any estate_tax attributable thereto is too speculative facts on date donors and sons formed partnership donors transferred roughly dollar_figure x in assets to partnership in exchange for approximately percent of the class limited_partnership_interest sons transferred roughly dollar_figure x in assets in exchange for the general_partnership interest and the remaining percent of the class interest the terms of the partnership_agreement required the unanimous consent of the partners for the admission of an assignee of a partnership_interest as a new partner and permitted partnership to redeem certain assignee interests held by charities at fair_market_value on date donors transferred their entire class interest to sons certain trusts for the benefit of sons and charity and charity sons agreed to assume liability for the payment of any transfer_taxes imposed on donors as a result of the transfer the transferred interest was to be divided among the transferees according to a formula that allocated the partnership interests among the donees based on value the first dollar_figure x of value was allocated to sons and their trusts the next dollar_figure x of value was allocated to charity and all remaining value was allocated to charity as a result of the allocation sons and their trusts received a percent class interest charity received a percent interest and charity received a percent interest no negotiation occurred between sons and charitie sec_2 or regarding the accuracy of the appraisal upon which the allocation was based approximately six months later sons redeemed charity 2’s and charity 3’s interests based on a second appraisal charity received roughly dollar_figure x and charity received roughly dollar_figure x charity and charity each executed a release acknowledging payment in full and releasing partnership of any and all obligations including but not limited to any and all obligations pursuant to the call agreement and any and all obligations pursuant to the partnership_agreement on examination the commissioner determined that the value of the transferred interest was roughly dollar_figure x donors argued that in the event the commissioner’s determination is sustained under the formula_clause any value in excess of dollar_figure x will pass to charily with the result that any valuation adjustment will be offset by an increased charitable deduction this litigation followed introduction law and analysis sec_2511 of the internal_revenue_code provides that the gift_tax imposed by sec_2501 applies to transfers in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that the gift_tax applies to any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed sec_25_2511-1 provides that a gift to a corporation is a gift from the donor to the stockholders of the corporation to the extent the gift exceeds the donor’s interest in the corporation as a shareholder the legislative_history accompanying the revenue act of which enacted the gift_tax provides in pertinent part that the terms property transfer gift and indirectly are used in the broadest and most comprehensive sense sic the term property reaching every species of right or interest protected by law and having an exchangeable value the words transfer by gift and whether direct or indirect are designed to cover and comprehend all transactions that property or a property right is donatively passed to or conferred upon another regardless of the means or the device employed in its accomplishment h_rep_no 72nd cong 1st sess c b part this legislative_history reflects a clear intent on the part of congress to apply the gift_tax in the broadest and most comprehensive sense 81_tc_141 taxpayers generally are free to structure a business transaction as they please even if motivated by tax_avoidance considerations 293_us_465 however the tax effects of a particular transaction are governed by the substance of the transaction rather than its form 435_us_561 the simple expedient of drawing up papers does not control for tax purposes when the objective economic realities are to the contrary 327_us_280 in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents are not rigidly binding 308_us_252 the doctrine that the substance of a transaction will prevail over its form is applied in federal estate and gift_tax cases 945_f2d_359 10th cir transfer to third party who then retransferred to son was in substance a transfer to son 113_tc_449 assignment of partnership_interest was in substance a transfer of a partnership_interest as opposed to an assignee interest 42_fsupp2d_700 wd tex transfer to spouse who retransferred to child was in substance a transfer to child estate of cidulka v commissioner tcmemo_1996_149 a transfer to daughter-in-law who retransferred to son was in substance a transfer to son sather v commissioner tcmemo_1999_29 a transfer to brother’s children with the understanding that brother would make similar transfers to donor’s children was in substance a transfer from donor to his own children shepherd v commissioner t c no date a transfer to a partnership was in substance a transfer to individual partners sec_25_2511-1 a gift to a corporation is in substance a gift to the shareholders here the formation of the partnership the transfer to sons and to charity and the redemption of the charitable interest was in substance a single integrated transaction the effect of which was to transfer a percent class interest to the sons petitioners and sons were at all times in control of the transaction and after the transaction sons were in control of the transferred interest there is no evidence of any arm’s-length negotiations with charity the transactional documents were accepted by charity as presented indeed the sole purpose of the presence of charity was to imbue the appraisals which were an integral part of the donative plan with the patina of third-party reliance any additional transfer to charity under the formula_clause was illusory and charity acknowledged as much when it signed the release charity has received all that it was ever intended to receive accordingly the transaction is appropriately treated as the transfer of a percent class interest to the sons issue a the charitable deduction as noted above petitioners argue that in the event the commissioner’s determination is sustained under the formula_clause any increased value will pass to charily and thus be eligible for a charitable deduction the gift_tax is supplementary to the estate_tax and the provisions of the gift_tax statute and those of the estate_tax statute are in_pari_materia and must be construed together 308_us_39 thus judicial authorities and administrative practice pertaining to the adequacy of charitable gifts within the ambit of one statute may be considered in connection with charitable gifts falling within the ambit of the other the purpose of congress in providing deductions for charitable gifts was to encourage gifts for charitable purposes and in order to make such purpose effective there must be a reasonable probability that the charity actually will receive the use and benefit of the gift in 348_us_187 the supreme court in dealing with a charitable testamentary gift noted the predecessor of section dollar_figure of the estate_tax regulations under the code confined charitable deductions to outright unconditional bequests to charity it expressly excluded deductions for charitable_bequests that were subject_to conditions either precedent or subsequent while it encouraged assured bequests to charity it offered no deductions for bequests that might never reach charity subsequent amendments have clarified and not changed that principle sec_81 a today yields to no condition unless the possibility that charity will not take is negligible or highly improbable commissioner v sternberger's estate u s pincite sec_25_2522_c_-3 provides that if as of the date of the gift a transfer for charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible if an estate or interest has passed to or is vested in charity on the date of the gift and the estate or interest would be defeated by the performance of some act or the happening of some event the possibility of occurrence of which appeared on such date to be so remote as to be negligible the deduction is allowable if the donee or trustee is empowered to divert the property or fund in whole or in part to a use or purpose which would have rendered it to the extent that it is subject_to such power not deductible had it been directly so given by the donor the deduction will be limited to that portion if any of the property or fund which is exempt from an exercise of the power sec_25_2522_c_-3 example describes a situation in which a transfers certain property in trust in which charity is to receive the income for his life the assets placed in trust by the donor consist of stock in a corporation the fiscal policies of which are controlled by the donor and his family the trustees of the trust and the remainderman are members of the donor’s family and the governing instrument contains no adequate guarantee of the requisite income to the charitable_organization the example concludes that no deduction will be allowed similarly if the trustees are not members of the donor’s family but have no power to sell or otherwise dispose_of the closely-held stock or otherwise insure the requisite enjoyment of income to the charitable_organization the example concludes that no deduction will be allowed in several cases arising under the gift_tax and estate_tax laws charitable gifts of trust income or trust corpus have been denied a deduction where the courts have found it to be uncertain that the charity will receive anything such uncertainties have arisen in various ways in 46_bta_682 the trust instrument provided that the net_income of the trust should be paid to a charity for the life of the settlor but the corpus of the trust consisted of insurance policies that might or might not generate any income the court held that in such circumstance no charitable deduction was allowable in 348_us_187 the supreme court denied a deduction for a remainder to charity which was contingent upon the death of a woman aged without issue the reason for the denial was that there was no reliable method for determining whether the contingency would occur the court explained its holding in part as follows this court finds no statutory authority for the deduction from a gross_estate of any percentage of a conditional bequest to charity where there is no assurance that charity will receive the bequest or some determinable part of it where the amount of a bequest to charity has not been determinable the deduction properly has been denied commissioner v sternberger's estate u s pincite to the same effect see humes v united_states u s likewise in 134_f2d_796 7th cir the seventh circuit denied a charitable deduction on the principal ground that the testamentary trustees had sole and absolute discretion and option to name the charities that would receive funds and the amount that each charity would receive similarly in 137_f2d_518 8th cir the eighth circuit denied a deduction for a bequest to charity where the decedent’s will contained a provision that the bequest was to become effective only if his surviving_spouse gave her consent thereto in writing see also hamm v commissioner tcmemo_1961_347 aff’d 325_f2d_934 8th cir in which the court denied a charitable deduction due to the improbability that anything would ever reach charity analogous cases which do not involve charitable deductions address the question of whether the amount of a gift may be reduced by the amount of the donor’s reserved income or reversionary_interest where there is uncertainty as to whether the reserved interest will ever yield any benefit see 318_us_184 amount of gift held not reduced by a reversionary_interest dependent upon a contingency the occurrence of which it was impossible to forecast see also 116_f2d_591 2nd cir and 29_tc_730 both denying a reduction from total gifts for the donors' retained income interests where the trustees had sole discretion as to what amounts would be paid over to the donors in the subject case the conclusion is inescapable that both as of the date of the gift and today charity would not receive any additional value should the commissioner successfully determine that the value transferred was greater than that reported initially we note that as of the date of the gift the partnership_agreement precluded the receipt of any additional partnership_interest in charity in the event that charity disagreed as to the amount that partnership would pay to redeem its interest the partnership provisions which permit a redeemed charity to contest the value assigned to its interest do not control those relating to the reallocation of partnership interests which apply only to partners there is no evidence that charity was ever admitted as a partner thus even as of the date of the gift charity had no right to anything other than the cash it actually received moreover under petitioners’ own documents nothing further can pass to charity nothing in the partnership_agreement or the releases provides a mechanism for charity to obtain any additional consideration for its redeemed interest in the event the value of the transferred interest is redetermined charity has released the partnership of any and all obligations including but not limited to any and all obligations pursuant to the call agreement and any and all obligations pursuant to the partnership_agreement neither charity partnership sons or son’s trusts are parties to this proceeding and thus would not be bound by the findings of the court indeed petitioners have now admitted that charity cannot now obtain any additional payment accordingly no further charitable deduction is allowable b the formula_clause the courts have refused to respect clauses designed primarily to defeat the gift_tax as violative of public policy in 142_f2d_824 4th cir the taxpayer transferred property in trust for the benefit of his children the trust instrument provided that if any court determined that a portion of the transfer was taxable then that portion of the property would revert to the donor the fourth circuit in refusing to respect this adjustment provision concluded that such a condition_subsequent was void because it was contrary to public policy see also 87_tc_78 estate of mclendon v commissioner t c memo rev’d on other grounds 77_f3d_477 5th cir in these cases courts have found savings clauses to be against public policy because officials would be discouraged from attempting to collect the tax where the only effect would be to defeat the gift moreover giving effect to the savings provision would obstruct the administration of justice by requiring the court to address a moot case though procter involved a savings_clause as opposed to a formula_clause the principles of procter are applicable to this case if formula clauses like the one at issue actually function to require payment of any increased value to the charitable donee these clauses would be similar in effect to savings clauses in that they recharacterize the transaction in a manner that would render any adjustment nontaxable a valuation increase resulting from an examination would serve only to increase the charitable deduction but would not otherwise generate any gift_tax deficiency moreover the adjustment would substantiate a claim for an increase in the income_tax charitable deduction claimed by the donor the sole justification for the commissioner’s examination would be to insure that charity received all that it was entitled to under the transfer documents this would place federal tax administrators in the position of policing charitable transactions a role more appropriately performed by the states’ attorneys general the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_827 amended sec_2001 sec_6501 and sec_7477 of the code so that gifts reported on a return may not be revalued for either gift or estate_tax purposes after the expiration of the gift_tax statute_of_limitations returns subject_to the act must now be examined currently and no longer may be examined as part of the estate_tax examination fair administration of the gift_tax will become even more difficult if formula clauses are given effect for scarce resources cannot reasonably be expended examining returns if the examination will have no tax effect while the subject case is admittedly not governed by the changes giving effect to the formula_clause here will serve as precedent that will govern the administration of gift_tax returns that are subject_to the legislation issue a c discount as a condition of receiving the gift sons agreed to assume liability for the payment of any transfer_taxes imposed on donors as a result of the transfer sec_2035 formerly sec_2035 includes in the gross_estate the amount of any gift_tax paid on transfers made within three years of death in light of the sons’ potential liability in the event that the donors died within three years of the transfer petitioners discounted the value_of_the_gift by the actuarial value of the potential estate_tax liability in 17_tc_1350 the court held that the obligation to pay income_tax where the imposition of the tax was a certainty although the amount was uncertain but estimable could reduce the amount_of_the_gift in revrul_75_72 1975_1_cb_310 the service held that gift_tax attributable to the transfer of property may be deducted from the value of that property in arriving at the amount_of_the_gift where it is shown expressly or by implication from the circumstances surrounding the transfer that the donor attached payment of the tax by the donee or out of the transferred property as a condition of the transfer thus if at the time of the transfer the gift is made subject_to a condition that the gift_tax be paid_by the donee or out of the transferred property the donor receives consideration for the transfer in the amount of gift_tax to be paid_by the donee under these circumstances the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee in 105_tc_358 rev’d on other grounds 103_f3d_332 4th cir the taxpayers who had been recipients of a gift of real_property contested their liability as transferees for unpaid gift_taxes the taxpayers argued that the amount_of_the_gift should be reduced by the amount of gift_tax they would be required to pay the tax_court rejected their reasoning holding that there was no such encumbrance on the property when it was transferred the taxpayers’ liabilities as transferees did not arise until the donor failed to pay the gift_tax even though the code placed a lien on the transferred property in the event the gift_tax was not paid the lien was not an encumbrance that reduced the value_of_the_gift the court concluded that d onee liability in contrast to an encumbrance such as a mortgage does not reduce the value of property when given and should not be taken into account when valuing a gift id pincite in frank armstrong jr trust v united_states aftr2d wd va the donor gifted stock to his heirs the heirs assumed liability for any estate_tax obligations flowing from the inclusion of the gift_tax in the donor’s gross_estate the heirs claimed that the possibility of death within three years with the attendant c liability reduced the value of the transfer the court rejected this argument holding that any potential estate_tax liability was entirely speculative at the time of the transfers and not subject_to any reasonable calculable estimation thus if a tax_liability is a certainty it may be appropriately taken into account in determining the amount_of_the_gift 17_tc_1350 revrul_75_72 on the other hand where the liability is contingent the burden is on the taxpayer to demonstrate the fact and amount of the reduction in 318_us_184 where the court held that the amount of a gift could not be reduced by a contingent reversion the court said actuarial science may have made great strides in appraising the value of that which seems to be unappraisable but we have no reason to believe from this record that even the actuarial art could do more than guess at the value in question robinette v helvering u s pincite here petitioners’ discount is based upon the possibility that sons will have to pay a portion of donors’ estate_tax these are the facts of armstrong as in armstrong there is no way of knowing if the donors will have a taxable_estate and if so at what rate it will be taxable further any estate_tax payment is contingent on donors’ death within three years of the gifts if donors survived and indeed they have no estate_tax would be payable petitioners are claiming a reduction from the amount_of_the_gift for an amount which viewed as of the date of the gift was contingent and may never be paid and viewed currently will never be paid as was the case in 348_us_187 any reduction should be limited to non- contingent_amounts that viewed as of the date of the gift will actually be paid accordingly the potential estate_tax liability is too speculative to be taken into account for purposes of valuing the transferred interests case development hazards and other considerations please call if you have any further questions by john d maceachen acting senior technician reviewer branch associate chief_counsel passthroughs special industries
